Citation Nr: 0627142	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  00-18 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for an ear disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for nasopharyngitis.

5.  Entitlement to service connection for right septal 
deflection.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1942 to October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Decision and Remand in June 2003 which, in 
pertinent part, determined that new and material evidence had 
been received to reopen the veteran's claims for service 
connection for arthritis, an ear condition, bilateral hearing 
loss, nasopharyngitis, and for right septal deflection.  In 
addition, the June 2003 decision remanded the case to the RO 
in order to provide the veteran with VA examinations for the 
purpose of determining the following: (1) the nature and 
etiology of any audiological disorders that the veteran has 
and whether the disorder is causally related to military 
service; (2) the nature and etiology of any current ear, nose 
or throat disorders, (including whether the veteran currently 
has nasopharyngitis and right septal deflection), and whether 
the disorder is causally related to service; and (3) the 
nature and etiology of the veteran's arthritis and whether 
the arthritis is causally related to service.  This matter 
was originally on appeal from a March 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In an August 2004 letter the veteran informed the RO that the 
Court had appointed a conservator to assist the veteran in 
managing his affairs.  The Board notes that the letter 
directed VA to direct all correspondence and communications 
pertaining to the veteran's claims to the conservator, 
Attorney JBM.  

The Board notes that the veteran withdrew his claim for 
service connection for a hernia in November 2000.  Due to the 
fact that the claim is no longer being pursued, the Board 
finds it unnecessary to complete the development mandated by 
the Board's June 2003 Remand as to the hernia claim.    
FINDINGS OF FACT

1.  The veteran's arthritis was not present during service or 
for years thereafter, and the preponderance of the evidence 
is against a causal link between his arthritis and any remote 
incident of service. 

2.  A chronic ear disorder was not shown in service, nor is 
there competent evidence of the current presence of ear 
disease.

3.  The veteran's bilateral hearing loss was not present 
during service or for years thereafter, and the preponderance 
of the evidence is against a causal link between his 
bilateral hearing loss and any remote incident of service, 
including acoustic trauma.

4.  There is no competent evidence of the current presence of 
nasopharyngitis or right septal deflection.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated by active 
service, nor may arthritis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 
(2005).

2.  A chronic ear disease was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005). 

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may hearing loss be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, and 3.309 (2005).
 
4.  A chronic nasopharyngitis condition was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).

5.  A chronic right septal deflection condition was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service connection generally

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, if an organic disease of the nervous 
system (to include sensorineural hearing loss) or arthritis 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

Pursuant to the June 2003 Remand, the veteran was given an 
orthopedic examination in February 2005, an audiological 
examination in November 2004, and an ear, noise, and throat 
examination in November 2004.  As directed in the June 2003 
Remand, the examiners opined on the etiology of all disorders 
and whether such disorders were caused by military service.  
Also, in accordance with the Remand, the RO sent out a letter 
dated July 2003 which satisfied all statutory and regulatory 
notice provisions of the Veterans Claims Assistance Act of 
2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  In 
addition, after receiving the medical examination reports 
from the said examinations, the RO reviewed and readjudicated 
the claims and issued the veteran a supplemental statement of 
the case (SSOC) in March 2006.  Because the RO obtained an 
examination and competent medical opinion on all claims and 
met all the statutory and regulatory requirements of the duty 
to notify provisions of the VCAA, the Board finds that there 
has been substantial compliance with the Board's June 2003 
Remand.  See Dyment v. West, 13 Vet. App. 141 (1999). 

II. Entitlement to service connection for arthritis

While the veteran is currently diagnosed with arthritis in 
various joints, (including the cervical spine, lumbosacral 
spine, both hips, and both knees), the veteran's service 
medical records are absent evidence that the veteran was 
diagnosed or treated for arthritis before, during, and one 
year after military service.  

The veteran's entrance examination conducted in November 1942 
failed to indicate musculoskeletal defects or arthritis.  The 
veteran was treated for pain and tenderness of the right 
ankle in July 1943; however, there was no diagnosis or 
reference to arthritis in the medical report.  In addition, 
although a medical examination report noted neck and lower 
back pain in June 1944, these symptoms were attributed to 
nasopharyngitis.  While in his May 2000 Notice of 
Disagreement (NOD) the veteran asserts that he was treated 
for an ailment related to degeneration of the spine in June 
1944, there is no evidence in his service medical records to 
support his contentions.  The veteran's exit examination 
conducted in October 1945 again indicated no musculoskeletal 
defects or arthritis.  

The veteran was not diagnosed with arthritis until years 
after active service.  The record reveals the veteran was 
diagnosed with arthritis in November 1967 (more than two 
decades after separation).  Consequently, there is no 
presumption that the veteran's arthritis was incurred during 
service because the veteran's conditions were not diagnosed 
within one year of separation from duty.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While the record indicates that the veteran was diagnosed 
with arthritis after a VA examination in March 1971 and by a 
private physician in November 1967, the record is devoid of 
evidence that there is a causal relationship between the 
veteran's arthritis and his period of active duty service.  
In a February 2005 addendum report to the VA examination 
conducted in November 2004, the examiner indicated that the 
veteran's arthritis is not related to the veteran's period of 
service.  The examiner opined: "His present arthritic 
changes in multiple joints and spine are most likely age 
related and not in any way service connected..."  The examiner 
gave the following reasons for the conclusion: "1.  He was 
not treated for arthritis of any joint or spine during 
service years.  2.  He was not treated for any arthritis or 
joint problem after discharge from service until March 1971 
(26 years after discharge).  3.  His discharge profile from 
Fort Atterbury, Indiana, on October 8, 1945, does not list 
any spine or joint problems at the time of discharge."  No 
medical evidence of record contradicts the conclusions 
offered in the February 2005 examination report.     

While the veteran claims that his condition is related to his 
period of service, he is not a medical professional with 
qualifications to make a medical conclusion.  No medical 
evidence has been submitted to support the veteran's 
assertion.  Consequently, the veteran's claim must fail. 

Thus, the preponderance of the evidence is against the claim, 
the benefit-of-the- doubt doctrine is inapplicable, and the 
claim must be denied. 38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III. Service connection for an ear disorder, nasopharyngitis, 
and right septal deflection

During service, the veteran was treated for a variety of ear, 
nose and throat disorders, such as acute tonsillitis 
(December 1944), right septal deflection (December 1943), 
ethmoid sinusitis (January 1943), chronic rhino-pharyngitis 
(June 1944), impacted cerumen (December 1943), and acute 
pharyngitis (May 1943).  However, the 1945 separation 
examination showed no pertinent abnormalities.  The veteran 
argues that the separation examination was not thorough.  
Even if that is true, there still must be medical evidence 
showing the veteran has the claimed condition.  It is not 
enough that he was treated for it over 60 years ago during 
service.  Some of the post-service records show treatment for 
similar conditions over the years (the veteran has had 
impacted cerumen flushed from the ears numerous times), but 
there is no competent evidence the veteran currently has any 
of these conditions.

The veteran was examined by an ear, nose, and throat 
physician by VA in November 2004.  The examiner found the 
external ear canal and the auricles to be normal.  The nose 
was also normal.   The examination failed to indicate the 
presence of an ear condition or disease, a current 
nasopharyngitis condition, or right septal deflection 
condition.  Absent a current disability, there can be no 
service connection.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997). 

As there is no medical evidence of a current disability, the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 

IV. Entitlement to service connection for bilateral hearing 
loss

With respect to claim for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385, discussed below, then operates to establish  
when a hearing loss disability can be service connected.  
Hensley at 159. 

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

Here, the veteran currently has bilateral sensorineural 
hearing loss of a level that is considered a disability under 
38 C.F.R. § 3.385.  This is clearly shown in the veteran's 
November 2004 VA examination report.  What is not shown by 
this examination report, or, unfortunately, by any other 
medical evidence in the claims file, is a link between the 
veteran's period of service and his current hearing loss.   

The veteran contends that his bilateral hearing loss was 
caused by military noise exposure including gunfire, 
explosions, and military tanks during World War II.  Even 
accepting, for the sake of argument, that he was exposed to 
acoustic trauma during service, there is absolutely no 
medical evidence on file to show that the veteran developed 
chronic bilateral hearing loss as a result of the alleged in-
service exposure to excessive noise.  The file contains no 
medical evidence showing complaints or medical findings 
regarding defective hearing during his period of service, at 
separation, or for many years thereafter.  Consequently, 
there is no presumption that the veteran's bilateral hearing 
loss was incurred during service because his hearing loss was 
not diagnosed within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.     

In November 2004, the veteran underwent a VA audiological 
examination in which the examiner identified bilateral 
hearing loss and found that it is less likely as not (less 
than 50/50 probability) that the veteran's hearing loss was 
caused by or the result of military service.  The examiner 
then provided a rationale for the conclusion.

The Board must rely on medical evidence of record.  Without 
any such evidence linking the veteran's hearing loss to in-
service acoustic trauma, service connection must be denied.

The Board has considered statements and testimony from the 
veteran.  Although he has asserted that he has hearing loss 
due to in-service acoustic trauma, the medical evidence fails 
to establish a causal connection, or nexus, between the 
current complaints and in-service trauma.  While the veteran 
may believe that he has hearing problems that were caused by 
an in-service injury, he is a layman and has no competence to 
offer a medical opinion in that regard.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

V. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated July 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
2003 letter was somewhat misleading, as it incorrectly 
informed the veteran that he had to submit new and material 
evidence to reopen the arthritis, ear condition, and hearing 
loss claims, even though the Board had just issued a decision 
reopening these claims.  Although the letter is not entirely 
clear on this point, the letter did provide the veteran 
notice of the evidence needed to substantiate a service 
connection claim, so ultimately he was aware of what evidence 
was needed to prevail on any of these claims.

Although this letter was not sent prior to initial 
adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claims were readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in July 2004 and March 2006.  While 
the RO's 2003 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession, 
nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence for 
the following reasons.  First, the July 2003 letter informed 
the veteran that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  In addition, 
the 2003 letter advised the veteran to send VA any 
information on medical reports, employment records, or 
records from federal agencies that he had so that VA could 
attempt to obtain these on his behalf.  The veteran was also 
advised that although VA would make a reasonable effort to 
help him get the evidence necessary to support his claims, it 
was still his responsibility to support the claims with 
appropriate evidence.  Moreover, there is no allegation by 
the claimant that he has any evidence in his possession that 
is needed for a full and fair adjudication of the claims.  

As the Board concludes above that the preponderance of the 
evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claimant 
has not alleged that VA failed to comply with the notice 
requirements of the VCAA, and the veteran was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  
 
The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
treatment records, and identified private medical records 
have been obtained to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA attempted to obtain private 
medical records identified by the veteran for which he 
submitted the proper release. The veteran has not alleged 
that any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.   

The veteran was also afforded VA examinations in November 
2004 with an opinion as to the likely relationship between 
the claimed conditions and military service.  38 C.F.R. § 
3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006).  


ORDER

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for an ear disorder is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for nasopharyngitis is 
denied.

Entitlement to service connection for right septal deflection 
is denied.

 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


